Exhibit 10.2

LOGO [g14049g06l57.jpg]

 

   500 Wind River Way            

Alameda, CA 94501

ID: 94-2873391

Amended Notice of Grant of Restricted Stock Unit (RSU)

 

 

 

«First_Name» «Last_Name»    Option Number:    «NUM» «Address_Line_1»   
Plan: 2005 Equity Incentive Plan «Address_Line_2»       «Address_Line_3»      

«City», «State» «Zip_Code» «Country»

 

   Employee ID:

 

   «ID»

 

 

I. AMENDED NOTICE OF GRANT

You have been granted «SHARES_GRANTED» Restricted Stock Units (“RSUs”) of Wind
River Systems, Inc. (the “Company”). Each such Unit is equivalent to one Share
of Common Stock of the Company for purposes of determining the number of Shares
subject to this award. None of the RSUs will be issued (nor will you have the
rights of a stockholder with respect to the underlying shares) until the vesting
conditions described below are satisfied. Additional terms of this grant are as
follows:

Date of Grant:        «GRANT_DATE»

Restricted Stock Units in each period will become fully vested on the dates
shown below:

 

Shares

  

Vest Type

  

Full Vest

  

Expiration

«Shares_Period_1»

   «Vest_Type_Period_1»    «Vest_Date_Period_1»    «Expiration_Date_Period_1»

«Shares_Period_2»

   «Vest_Type_Period_2»    «Vest_Date_Period_2»    «Expiration_Date_Period_2»

«Shares_Period_3»

   «Vest_Type_Period_3»    «Vest_Date_Period_3»    «Expiration_Date_Period_3»

«Shares_Period_4»

   «Vest_Type_Period_4»    «Vest_Date_Period_4»    «Expiration_Date_Period_4»

II. AGREEMENT

1. Grant. The Company hereby grants to you an award of RSUs, as set forth in the
Notice of Grant of Restricted Stock Units and subject to the terms and
conditions in this Agreement and the Company’s 2005 Equity Incentive Plan (the
“Plan”). Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Restricted Stock Unit Agreement (the
“Agreement”). In the event of conflict between the terms and conditions of the
Plan and the terms and conditions of this Agreement, the terms and conditions of
the Plan shall prevail.

2. Company’s Obligation. Each RSU represents the right to receive a Share on the
applicable vesting date. Unless and until the RSUs vest, you will have no right
to receive Shares under such RSUs. Prior to actual distribution of Shares
pursuant to any vested RSUs, such RSUs will represent an unsecured obligation of
the Company, payable (if at all) only from the general assets of the Company.



--------------------------------------------------------------------------------

3. Vesting Schedule. Subject to paragraph 4, the RSUs awarded by this Agreement
will vest and be settled according to the vesting schedule specified above

4. Forfeiture upon Termination as Service Provider. Notwithstanding any contrary
provision of this Agreement or the Notice of Grant, if you terminate service as
a Service Provider for any or no reason prior to vesting, the unvested RSUs
awarded by this Agreement will thereupon be forfeited at no cost to the Company.

5. Payment after Vesting. Any RSUs that vest in accordance with paragraph 3 will
be paid to you (or in the event of your death, to his or her estate) in Shares.

6. Taxation. Under U.S. tax law, you will recognize ordinary income and related
self-employment taxes when this RSU vests and is settled. You may wish to make
timely state and federal estimated tax payments to address this income
inclusion. We encourage you to consult your tax professional to assist you in
making this determination.

7. Rights as Stockholder. Neither you nor any person claiming under or through
you have any of the rights or privileges of a stockholder of the Company in
respect of any Shares deliverable hereunder unless and until certificates
representing such Shares will have been issued, recorded on the records of the
Company or its transfer agents or registrars, and delivered to you or your
broker.

8. Grant is Not Transferable. This grant may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution. The terms of
the Plan and this RSU Agreement shall be binding upon the your executors,
administrators, heirs, successors and assigns.

9. Additional Conditions to Issuance of Stock. No Shares shall be issued
pursuant to this Agreement unless such issuance complies with Applicable Laws.

10. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Notice of Grant and RSU Agreement constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and you with respect to the subject matter hereof (including any prior Notice of
Grant of Restricted Stock Unit covering this Award), and may not be modified
adversely to your interest except by means of a writing signed by the Company
and you. This agreement is governed by the internal substantive laws, but not
the choice of law rules, of California.

By your signature and the signature of the Company’s representative below, you
and the Company agree that these RSUs are granted under and governed by the
terms and conditions of the Plan and this RSU Agreement. You have reviewed the
Plan and this RSU Agreement in their entirety, and have had an opportunity to
obtain the advice of counsel prior to executing this RSU Agreement and you fully
understand all provisions of the Plan and RSU Agreement. You hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and RSU Agreement. You
further agree to notify the Company upon any change in the residence address
indicated above.

 

/s/    IAN HALIFAX

     

April 27, 2009

Ian Halifax, CFO & Sr. VP Finance & Administration       Date Wind River
Systems, Inc.      

 

     

<<DATE>>

«First_Name» «Last_Name»       Date

 

- 2 -